Case 0:21-cv-61598-AHS Document 7-1 Entered on FLSD Docket 08/10/2021 Page 1 of 9




                               Exhibit “A”
Case 0:21-cv-61598-AHS Document 7-1 Entered on FLSD Docket 08/10/2021 Page 2 of 9
Case 0:21-cv-61598-AHS Document 7-1 Entered on FLSD Docket 08/10/2021 Page 3 of 9
Case 0:21-cv-61598-AHS Document 7-1 Entered on FLSD Docket 08/10/2021 Page 4 of 9
Case 0:21-cv-61598-AHS Document 7-1 Entered on FLSD Docket 08/10/2021 Page 5 of 9
Case 0:21-cv-61598-AHS Document 7-1 Entered on FLSD Docket 08/10/2021 Page 6 of 9
Case 0:21-cv-61598-AHS Document 7-1 Entered on FLSD Docket 08/10/2021 Page 7 of 9
Case 0:21-cv-61598-AHS Document 7-1 Entered on FLSD Docket 08/10/2021 Page 8 of 9
Case 0:21-cv-61598-AHS Document 7-1 Entered on FLSD Docket 08/10/2021 Page 9 of 9
